Exhibit Unaudited pro forma financial information We derived the unaudited pro forma financial data set forth below by the application of the pro forma adjustments to the historical consolidated financial statements included elsewhere in this offering memorandum. The unaudited pro forma balance sheet as of September27, 2009 gives pro forma effect to the Transactions as if the Transactions occurred on September27, The unaudited pro forma statements of operations for the year ended December31, 2008 and the nine months ended September28, 2008 and September27, 2009 give pro forma effect to the Transactions and the Partnership Agreement Amendment as if they had each occurred on January1, 2008. The unaudited pro forma statement of operations for the LTM Period has been prepared by adding the pro forma statement of operations for the year ended December31, 2008 to the pro forma statement of operations for the nine months ended September27, 2009 and subtracting the pro forma statement of operations for the nine months ended September28, 2008. The unaudited pro forma financial information is presented for informational purposes only and does not purport to represent what our results of operations would actually have been if they had occurred on the date indicated nor do they purport to project our results of operations for any future period. You should read our unaudited pro forma financial information and the accompanying notes in conjunction with all of the historical financial statements and related notes included in this offering memorandum and other financial information appearing elsewhere in this offering memorandum, including information contained in “Risk factors,” “Selected historical financial data” and “Management’s discussion and analysis of financial condition and results of operations.” Universal City Development Partners, Ltd. and subsidiaries Pro Forma consolidated balance sheet as of September27, 2009 (in thousands) Historical Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ 81,538 $ (8,464 )(1) $ 73,074 Accounts receivable, net 25,607 25,607 Receivables from related parties 2,154 2,154 Inventories, net 43,402 43,402 Prepaid expenses and other assets 14,477 14,477 Deferred finance costs, net 4,779 (4,779 )(2) — Assets held for sale 17,637 17,637 Total current assets 189,594 (13,243 ) 176,351 Property and equipment, at cost: Land and land improvements 478,418 478,418 Buildings and building improvements 1,405,507 1,405,507 Equipment, fixtures and furniture 1,147,633 1,147,633 Construction in process 183,854 183,854 Total property and equipment, at cost: 3,215,412 — 3,215,412 Less accumulated depreciation (1,497,903 ) (1,497,903 ) Property and equipment, net 1,717,509 — 1,717,509 Other assets: Investments in unconsolidated entities 11,000 11,000 Intangible assets, net 51,593 51,593 Deferred finance costs, net — 41,589 (2) 41,589 Other assets 7,761 7,761 Total other assets 70,354 41,589 111,943 Total assets $ 1,977,457 $ 28,346 $ 2,005,803 Universal City Development Partners, Ltd. and subsidiaries Pro forma consolidated balance sheet as of September27, 2009—(continued) (in thousands) Historical Adjustments Pro Forma LIABILITIES AND PARTNERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 141,089 $ 141,089 Unearned revenue 51,633 51,633 Due to related parties 11,484 11,484 Interest rate swap liability, at fair market value 1,495 1,495 Current portion of capital lease and financing obligations 4,321 4,321 Current portion of long-term borrowings 1,008,584 (1,008,584 )(3) — Total current liabilities 1,218,606 (1,008,584 ) 210,022 Long-term liabilities: Long-term borrowings — 1,512,500 (3) 1,512,500 Capital lease and financing obligations, net of current portion 25,405 25,405 Deferred special fees payable to affiliates 94,204 (94,204 )(4) — Interest rate swap liability, at fair market value — — Other 7,139 7,139 Total long-term liabilities 126,748 1,418,296 1,545,044 Equity: Partners’ equity: Vivendi Universal Entertainment 313,251 (190,683 )(5) 122,568 Blackstone 313,251 (190,683 )(5) 122,568 Accumulated other comprehensive loss (512 ) (512 ) Total Partners’ equity 625,990 (381,366 ) 244,624 Noncontrolling interest in UCRP 6,113 6,113 Total equity 632,103 (381,366 ) 250,737 Total liabilities and equity $ 1,977,457 $ 28,346 $ 2,005,803 Universal City Development Partners, Ltd. and subsidiaries Pro forma consolidated statement of operations For the year ended December31, 2008 (In thousands) Historical Adjustments(6) Proforma Operating revenues: Theme park passes $ 455,935 $ 455,935 Theme park food and beverage 112,270 112,270 Theme park merchandise 99,634 99,634 Other theme park related 104,380 104,380 Other 151,133 151,133 Total operating revenues 923,352 — 923,352 Costs and operating expenses: Theme park operations 184,371 184,371 Theme park selling, general and administrative 153,205 153,205 Theme park cost of products sold 113,536 113,536 Special fee payable to Vivendi Universal Entertainment and consultant fee 58,305 1,934 (7) 60,239 Depreciation and amortization 111,130 111,130 Other 122,374 122,374 Total costs and operating expenses 742,921 1,934 744,855 Operating income 180,431 (1,934 ) 178,497 Other expense (income): Interest expense 102,669 35,578 (8) 138,247 Interest income (2,654 ) (2,654 ) Net change in fair value of interest rate swaps and amortization of accumulated other comprehensive loss 5,200 5,200 (Income) loss from investments in unconsolidated entities (2,673 ) (2,673 ) Total other expense, net 102,542 35,578 138,120 Net income (loss) 77,889 (37,512 ) 40,377 Less: net income attributable to the noncontrolling interest in UCRP 2,149 2,149 Net income (loss) attributable to the Partners(9) $ 75,740 $ (37,512 ) $ 38,228 Universal City Development Partners, Ltd. and subsidiaries Pro forma consolidated statement of operations For the nine months ended September27, 2009 (In thousands) Historical Adjustments Proforma Operating revenues: Theme park passes $ 311,072 $ 311,072 Theme park food and beverage 72,357 72,357 Theme park merchandise 63,664 63,664 Other theme park related 63,841 63,841 Other 93,172 93,172 Total operating revenues 604,106 — 604,106 Costs and operating expenses: Theme park operations 127,244 127,244 Theme park selling, general and administrative 92,865 92,865 Theme park cost of products sold 70,017 70,017 Special fee payable to Vivendi Universal Entertainment and consultant fee 38,568 1,278 (7) 39,846 Depreciation and amortization 79,015 79,015 Other 77,209 77,209 Total costs and operating expenses 484,918 1,278 486,196 Operating income 119,188 (1,278 ) 117,910 Other expense (income): Interest expense 77,239 27,281 (8) 104,520 Interest income (158 ) (158 ) Net change in fair value of interest rate swaps and amortization of accumulated other comprehensive loss (4,217 ) (4,217 ) (Income) loss from investments in unconsolidated entities (1,601 ) (1,601 ) Total other expense, net 71,263 27,281 98,544 Net income (loss) 47,925 (28,559 ) 19,366 Less: net income attributable to the noncontrolling interest in UCRP 1,409 1,409 Net income (loss) attributable to the Partners(9) $ 46,516 $ (28,559 ) $ 17,957 Universal City Development Partners, Ltd. and subsidiaries Pro forma consolidated statement of operations For the nine months ended September28, 2008 (In thousands) Historical Adjustments(6) Proforma Operating revenues: Theme park passes $ 348,846 $ 348,846 Theme park food and beverage 88,165 88,165 Theme park merchandise 79,499 79,499 Other theme park related 80,242 80,242 Other 114,738 114,738 Total operating revenues 711,490 — 711,490 Costs and operating expenses: Theme park operations 135,266 135,266 Theme park selling, general and administrative 122,370 122,370 Theme park cost of products sold 88,526 88,526 Special fee payable to Vivendi Universal Entertainment and consultant fee 45,107 1,499 (7) 46,606 Depreciation and amortization 83,861 83,861 Other 95,773 95,773 Total costs and operating expenses 570,903 1,499 572,402 Operating income 140,587 (1,499 ) 139,088 Other expense (income): Interest expense 75,797 28,083 (8) 103,880 Interest income (2,520 ) (2,520 ) (Income) loss from investments in unconsolidated entities (2,816 ) (2,816 ) Total other expense, net 70,461 28,083 98,544 Net income (loss) 70,126 (29,582 ) 40,544 Less: net income attributable to the noncontrolling interest in UCRP 1,882 1,882 Net income (loss) attributable to the Partners $ 68,244 $ (29,582 ) $ 38,662 Universal City Development Partners, Ltd. and subsidiaries Pro forma consolidated statement of operations For the LTM Period (In thousands) Twelvemonths ended December31, 2008 pro forma Addninemonths ended September27, 2009 pro forma (Deduct) Ninemonths ended September28, 2008proforma LTMperiod proforma Operating revenues: Theme park passes $ 455,935 $ 311,072 $ (348,846 ) $ 418,161 Theme park food and beverage 112,270 72,357 (88,165 ) 96,462 Theme park merchandise 99,634 63,664 (79,499 ) 83,799 Other theme park related 104,380 63,841 (80,242 ) 87,979 Other 151,133 93,172 (114,738 ) 129,567 Total operating revenues 923,352 604,106 (711,490 ) 815,968 Costs and operating expenses: Theme park operations 184,371 127,244 (135,266 ) 176,349 Theme park selling, general and administrative 153,205 92,865 (122,370 ) 123,700 Theme park cost of products sold 113,536 70,017 (88,526 ) 95,027 Special fee payable to Vivendi Universal Entertainment and consultant fee 60,239 39,846 (46,606 ) 53,479 Depreciation and amortization 111,130 79,015 (83,861 ) 106,284 Other 122,374 77,209 (95,773 ) 103,810 Total costs and operating expenses 744,855 486,196 (572,402 ) 658,649 Operating income 178,497 117,910 (139,088 ) 157,319 Other expense (income): Interest expense 138,247 104,520 (103,880 ) 138,887 Interest income (2,654 ) (158 ) 2,520 (292 ) Net change in fair value of interest rate swaps and amortization of accumulated other comprehensive loss 5,200 (4,217 ) — 983 (Income) loss from investments in unconsolidated entities (2,673 ) (1,601 ) 2,816 (1,458 ) Total other expense, net 138,120 98,544 (98,544 ) 138,120 Net income (loss) 40,377 19,366 (40,544 ) 19,199 Less: net income attributable to the noncontrolling interest in UCRP 2,149 1,409 (1,882 ) 1,676 Net income (loss) attributable to the Partners(9) $ 38,228 $ 17,957 $ (38,662 ) $ 17,523 1) Reflects the net cash used in the Transactions. Such use of cash represents $1,512.5 million of combined proceeds from the term loan under the new senior secured credit facilities and the issuance of the senior notes and the senior subordinated notes offered hereby, less $1,009.0 million in connection with the renewal of the existing senior secured credit facilities and the repurchase of the April 2010 notes. Additionally, the adjustment reflects distributions of $356.9 million to Holdings and payments of $94.2 million to Holdings to settle the deferred special fees payable to affiliates, the combination of which will fund Holdings’ repurchase of the May 2010 notes (including premiums due). Finally, the adjustment also reflects $60.8 million in payments of professional and advisory fees and other fees associated with the term loan under the new senior secured credit facilities and the issuance of the senior notes and the senior subordinated notes offered hereby. Of this amount, approximately $38.0 million will be capitalized as deferred finance costs while the remaining $22.8 million will be expensed as non-recurring fees (which are not included in our pro forma statements of operations). See footnote 3 below for a description of the impact of original issue discount on our use of cash. (2) Represents the capitalization of $38.0 million of deferred finance costs associated with the term loan under the new senior secured credit facilities and the issuance of the senior notes and the senior subordinated notes offered hereby. Additionally, the adjustment contains the removal of $1.2 million in existing deferred finance costs associated with the April 2010 notes. (3) Represents the recording of $1,525.0 million in combined gross maturities less a combined aggregate original issue discount of $12.5 million related to the term loan under the new senior secured credit facilities and the issuance of the senior notes and the senior subordinated notes offered hereby (such original issue discount amount assumes a 2.0% discount on the senior notes offered hereby and a 2.0% discount on the senior subordinated notes offered hereby; a 1.0% change in the assumed original issue discount would result in a $4.0 million and a $2.3 million change in the original issue discount attributable to the senior notes offered hereby and the senior subordinated notes offered hereby, respectively). If the actual original issue discount exceeds the amounts assumed herein, we will use cash on hand to fund any shortfall. Additionally, the adjustment contains the impact of the extinguishment of $1,009.0 million in long-term borrowings under the existing senior secured credit facilities and the April 2010 notes in addition to the removal of $0.4 million of unamortized discounts on the April 2010 notes which would be recognized as interest expense. (4) Represents the removal of the deferred special fees payable to affiliates resulting from the $94.2 million payment to Holdings in respect of such amount. (5) Represents the Partners’ proportionate share of the impacts resulting from the $356.9 million of total distributions made to Holdings in addition to $1.2 million and $0.4 million in incremental interest expense related to a) the removal of deferred finance costs on the April 2010 notes and b) the recognition of the unamortized discount on the April 2010 notes, respectively. This adjustment also includes the impact to Partners equity resulting from the payment of $22.8 million of certain non-capitalizable professional and advisory fees associated with the renewal of the Term Loan and the tender offer of the April 2010 Notes. (6) Approximately $60.8 million in professional and advisory fees and other fees will be incurred as a direct result of the term loan under the new senior secured credit facilities and the issuance of the senior notes and the senior subordinated notes offered hereby. This includes fees for professional and advisory services to our financial, legal and accounting advisors. It also includes fees totaling $3.6 million paid to holders of the May 2010 notes and April 2010 notes. Approximately $22.8 million of such professional and advisory fees will be expensed as non-recurring fees and has not been included in the pro forma statements of operations. The remainder of such fees will be capitalized as deferred finance costs. (7) Represents incremental special fee payable to Vivendi Universal Entertainment resulting from the amendment of UCDP’s partnership agreement. This amendment, which was announced on October20, 2009, and will become effective upon the satisfaction of certain conditions, including the consent of the requisite lenders under UCDP’s existing senior secured credit facilities, increased the applicable rate used to calculate the special fee payable to Vivendi Universal Entertainment through June 2017 from 5.0% to 5.25% of certain revenue, as defined. (8) Represents an adjustment to interest expense (including amortization of deferred finance costs and original issue discounts) assuming the Transactions occurred at January1, 2008. Specifically, the adjustment includes adjustments to record (a)the interest expense relating to the notes offered hereby and the term loan under the new senior secured credit facilities, (b)the elimination of the amortization of deferred finance costs and (c)the elimination of historical interest expense. The following table sets forth the calculation of the interest expense adjustments: Year ended December31, 2008 Nine months ended September27, 2009 Nine months ended September28, 2008 Senior Notes offered hereby $ 37,833 $ 28,375 $ 28,375 Senior Subordinated Notes offered hereby 25,674 19,256 19,256 New Term Loan offered as part of the Transaction 60,636 45,107 45,525 New deferred finance cost amortization 7,796 5,849 5,849 Debt repaid (89,546 ) (67,227 ) (65,307 ) Removal of existing deferred finance cost amortization (2,456 ) (1,842 ) (1,842 ) Removal of interest on deferred special fee payable to affiliates (4,359 ) (2,237 ) (3,773 ) Total $ 35,578 $ 27,281 $ 28,083 Exclusive of the impact of any discounts, the interest rate on the senior notes and senior subordinated notes offered hereby is assumed to be 9.125% and 11.125%, respectively. The interest rate on the term loan under the new senior secured credit facilities is assumed to be 6.75% (based on a LIBOR floor of 2.5% plus 4.25%). The commitment fee on the unutilized portion of the revolving credit facility is assumed to be 1.00%. None of the $75.0 million revolving credit facility is assumed to be utilized in the pro forma statements. A 0.125% change in the assumed interest rate on the senior notes offered hereby would result in a change in interest expense of $500,000 for the twelve months ended December31, 2008 and September27, 2009 and $375,000 for the nine months ended September27, 2009 and September28, 2008. A 0.125% change in the assumed interest rate on the senior subordinated notes offered hereby would result in a change in interest expense of $281,250 for the twelve months ended December31, 2008 and September27, 2009 and $210,938 for the nine months ended September27, 2009 and September28, 2008. As of the date of the Transactions, it is assumed that LIBOR will be below the floor assumed to be provided under the new term loan. Accordingly, a 0.125% change in LIBOR would not result in a change in the interest rate on the variable rate borrowings under the new term loan. Certain relationships and related transactions, and director independence Vivendi Universal Entertainment’s special fee Under our partnership agreement, a “special fee” is payable to Vivendi Universal Entertainment through Universal CPM. The special fee has historically been calculated at 5% of certain gross operating revenues, as defined in UCDP’s partnership agreement, generated from each of Universal Studios Florida and Universal’s Islands of Adventure. An Amendment to our partnership agreement, which was announced on October 20, 2009, and will become effective upon the satisfaction of certain conditions, including the consent of the requisite lender under UCDP’s existing senior secured credit facilities, increased the applicable rate used to calculate the special fee through June 2017 from 5.0% to 5.25% of certain gross operating revenues, as defined. During the nine months ended September27, 2009 and September28, 2008, the special fee amounted to $25.6million and $29.9million, respectively. For 2008, 2007 and 2006, the special fee amounted to $38.7million, $38.4million and $35.3million, respectively. During the nine months ended September27, 2009 and September28, 2008, the interest incurred on the special fee payable to Vivendi Universal Entertainment and affiliates, including both the current and long term portions, was $2.4million and $4.2million, respectively. For 2008, 2007 and 2006, the interest incurred on the special fee payable to an affiliate of Vivendi Universal Entertainment, including the long term portion, was $4.9million, $7.5million and $7.2million, respectively. Under our new senior secured credit agreement and the indentures governing the notes, the special fee related to both Universal Studios Florida and Universal’s Islands of Adventure can only be paid upon achievement of certain but different leverage ratios. The corresponding ratios under our existing senior secured credit agreement were met as of our fiscal quarter end dates throughout the period from 2006 to 2008 and at March29, 2009,June28, 2009 and September27, 2009. During December2004, Holdings used $70.0million of the proceeds from the issuance of the May 2010 notes to purchase from Vivendi Universal Entertainment its right to receive from us the most recently accrued $70.0million of deferred special fees relating to Universal’s Islands of Adventure. Pursuant to certain subordination agreements, the special fee may not be paid if there is an event of default (or to the knowledge of our officers a default) under our new senior secured credit facilities or the notes. During the nine months ended September27, 2009 and September28, 2008, and in 2008, 2007 and 2006, we paid total fees of $24.8million, $28.1million, $39.3million, $38.5million and $35.9million, respectively, to Vivendi Universal Entertainment. As of September27, 2009, December31, 2008 and December31, 2007, the amounts due to Vivendi Universal Entertainment of approximately $9.8million, $8.9million and $9.0million, respectively, were classified as current. Additionally, at September27, 2009, December31, 2008 and December31, 2007, we had accrued $94.2million, $92.0million and $87.6million, respectively, related to the long-term portion of fees payable to an affiliate of Vivendi Universal Entertainment. Our related obligations will be discharged as a result of the payment of $94.2million of deferred special fees to Holdings in connection with the Transactions. Distributions During the nine months ended September27, 2009 and September28, 2008, and in 2008, 2007 and 2006, we paid an aggregate of $59.6million, $37.1million, $117.9million, $113.3million and $61.9million, respectively, in distributions to Holdings. At December31, 2007 we had accrued $11.6million in distributions that were paid in the first quarter of 2008 toHoldings forthe Partners’expected payments of income taxes based on our financial results.
